COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


COUNTY OF ARLINGTON AND
 COUNTY OF ARLINGTON/PMA
 MANAGEMENT CORP.
                                                                MEMORANDUM OPINION *
v.     Record No. 0953-09-4                                          PER CURIAM
                                                                  SEPTEMBER 8, 2009
ALEXANDRIA FREROTTE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellants.

                 (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                 appellee.


       County of Arlington and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Alexandria Frerotte sustained an injury by accident arising out of her

employment on June 28, 2007. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Frerotte v. County of Arlington, VWC File No. 234-70-18

(Apr. 17, 2009). We dispense with oral argument as the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. Accordingly we summarily affirm the commission’s decision. See Code § 17.1-403;

Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.